Citation Nr: 0718310	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  03- 05 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
duodenal ulcer.  

2.  Entitlement to service connection for a duodenal ulcer.  

3.  Entitlement to service connection for residuals of a 
cerebrovascular accident (CVA) with hypertension.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from February 1949 to July 
1952.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision by the Newark, 
New Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was thereafter transferred to the 
Philadelphia, Pennsylvania RO.  In January 2007, the veteran 
testified before the undersigned at a Travel Board hearing.  

The issues of entitlement to service connection for a 
duodenal ulcer; entitlement to service connection for 
residuals of a CVA with hypertension; and entitlement to 
TDIU, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1961 rating decision, the RO denied service 
connection for a duodenal ulcer.  A timely appeal of this 
decision was not initiated by the veteran.

2.  Evidence submitted since the RO's October 1961 rating 
decision, which had not been previously submitted, bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant and which, 
by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's October 1961 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005).

2.  New and material evidence has been received since the 
RO's October 1961 rating decision; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005), 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With 
regard to the issue of whether new and material evidence has 
been received to reopen the claim of service connection for a 
duodenal ulcer, the veteran's claim is being granted to the 
extent that it is reopened.  As such, any deficiencies with 
regard to VCAA are harmless and nonprejudicial.

The service medical records reflect that the veteran's 
appendix perforated during service.  He was diagnosed as 
having an acute gangrenous appendix.  It was noted that an 
abscess had formed on the skin which was also healing.  The 
veteran was also seen for gastroenteritis during service.  On 
his discharge examination, an appendectomy scar was noted.  
No other residual disability of the appendicitis was 
identified.  The abdomen and viscera were normal.  The 
veteran was separated from service in July 1952.  

In September 1961, the veteran was afforded a VA examination.  
At that time, he had a tender appendectomy scar.  The veteran 
underwent a gastrointestinal (GI) series which revealed a 
deformed duodenal cap which was a residual of a chronic 
duodenal ulcer.  There was no medical opinion regarding any 
relationship between the veteran's appendicitis and his 
duodenal ulcer.  

In an October 1961 rating decision, the RO denied service 
connection for a duodenal ulcer.  The reason for the denial 
was that the ulcer was not related to the inservice 
appendectomy operation.  A notice of disagreement was not 
received within the subsequent one-year period.  Therefore, 
the RO's October 1961 rating decision is final.  38 U.S.C.A. 
§ 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a).)  The veteran's 
current application to reopen the claim of service connection 
was received prior to that date, in July 2001.  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record includes 
private medical records which showed that the veteran was 
treated for a duodenal ulcer in the 1970's.  In August 1977, 
he underwent a subtotal gastrectomy.  At that time, it was 
noted that the veteran had a 20-25 year history of 
hospitalizations (1952-1957).  The veteran reports that he 
was hospitalized for ulcers within the one year after he was 
discharged from service, in 1952.  

The records also included current medical evidence.  This 
evidence includes an October 2001 statement of N.L.M., M.D., 
in which she stated that his initial diagnosis where injuries 
were "service-connected" were as follows: a ruptured 
appendix and peritonitis accompanied with stress which 
resulted in the formation of ulcers.  She noted that for many 
years, the veteran was medically treated for his ulcers and 
he eventually required surgery.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, duodenal ulcers will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).   
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

The private hospital report indicated that ulcers dated back 
to between 1952-1957.  The presumptive period extended to 
July 1953.  Dr. M. also provided an etiological connection 
between the inservice appendicitis and the duodenal ulcer.  

The additional evidence is new and material as it includes 
competent evidence that cures the prior evidentiary defect.  
Evidence submitted since the RO's October 1961 rating 
decision, which had not been previously submitted, bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant and which, 
by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.




ORDER

The application to reopen the claim of service connection for 
a duodenal ulcer is granted.


REMAND

As set forth above, the claim of service connection for a 
duodenal ulcer has been reopened.  Dr. M. stated that the 
veteran's inservice ruptured appendix and peritonitis 
resulted in ulcers.  She also stated that the veteran's 
hypertension was secondary to the peritonitis.  The Board 
notes that the competent evidence also shows that the 
veteran's CVA was secondary to his hypertension.  Dr. M. also 
opined that the veteran was fully disabled due to his 
hypertension and there was difficulty treating the 
hypertension because of GI dysfunction secondary to 
peritonitis.  

Dr. M. did not reference a review of the claims file nor did 
she provide a complete rationale for her decision.  The Board 
invites the veteran to submit a more complete opinion from 
this physician.  

In September 2001, a VA examiner indicated that the veteran's 
CVA was "not clearly a service connected condition."  This 
examiner also did not provide a complete rationale.  
Therefore, the Board further finds that the veteran should be 
afforded a VA examination.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The record before VA need only (1) contain competent evidence 
that the veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004).  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court noted that the 
third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold.   See also Locklear v. Nicholson, 20 Vet. App. 
410, at 418 (2006).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  A 
rationale for any opinion expressed should be 
provided.

The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that a duodenal ulcer, the veteran's CVA, 
or hypertension are related to service to 
include the inservice appendicitis.  

The examiner should also state the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that any current 
duodenal ulcer, CVA, and hypertension, 
are proximately due to, or the result of, 
the service-connected residuals of 
appendicitis.  The examiner should also 
opine as to the medical probabilities 
(less likely than not; at least as likely 
as not; or more likely than not) that any 
current duodenal ulcer, CVA, and 
hypertension are permanently aggravated 
by the veteran's service-connected 
residuals of appendectomy.  The examiner 
should note that aggravation is defined 
for legal purposes as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.  The examiner 
should provide a complete rationale for 
all opinions expressed and conclusions 
reached.  

2.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


